DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a national stage entry of PCT/US2017/034479 filed on 05/25/2017. The national stage entry date is 11/22/2019 and the effective U.S. Filing Date is 05/25/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 was filed on the national stage entry date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The disclosure refers to the diameter of the disk being “about 1 inch”. MPEP 608.01IV states “In order to minimize the necessity in the future for converting dimensions given in the English system of measurements to the metric system of measurements when using printed patents as research and prior art search documents, all patent applicants should use the metric (S.I.) units followed by the equivalent .  
Appropriate correction is required.

Claim Objections
Claims 5, 11, and 17 are objected to because of the following informalities:  
Claims 5, 11, and 17 recite “the disk has a diameter of about 1 inch”. MPEP 608.01IV requires the use of the metric system of measures in patent applications. Accordingly, applicant must amend the claims to recite the measurement using metric units or recite the measurement using metric units followed by English units.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a laser light source producing an output laser beam”; “at least one lens for focusing the output laser beam at a focal point”; and “the disk rotates through the focal point of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benedikter (DE 3927157 C1), hereafter Benedikter.
Regarding claim 1, Benedikter discloses a mechanical Q-switch (Title) comprising a disk (Fig. 1 element 14) having a slot notched out of the disk (Fig. 1 element 14a); and a motor for rotating the disk (Fig. 1 element 18) about an axis such that the slot in the disk rotates through a focal point of a laser and provides Q-switching capability ([0013]).
Regarding claim 2, Benedikter further discloses the slot is located on a perimeter of the disk (Fig. 1 element 14a)1. 
Regarding claim 3, Benedikter further discloses the slot is spaced away from a perimeter of the disk (Fig. 1 element 14a)2.
Regarding claim 7, Benedikter discloses a laser range finder having a mechanical Q-switch (Title) comprising a laser light source producing an output laser beam (Figs. 1 or 2); at least one lens for focusing the output laser beam at a focal point (Figs. 1 or 2 elements 12 and/or 11c); a detector for detecting an input beam created when the output beam is reflected off a target surface (Title; [0004]; These are basic necessary elements of a laser rangefinder or LIDAR system) and mechanical Q-switch (Title) comprising, a disk (Figs. 1 or 2 element 14) having a slot notched out of the disk (Figs. 1 or 2 element 14a); and a motor for rotating the disk about an axis (Figs. 1 or 2 element 18; [0011]) such that the slot in the disk rotates through the focal point of the output laser beam (Figs. 1 or 2 elements 13) providing Q-switching capability ([0013]).
Regarding claim 8, Benedikter further discloses the slot is located on a perimeter of the disk (Fig. 1 element 14a)3. 
Regarding claim 9, Benedikter further discloses the slot is spaced away from a perimeter of the disk (Fig. 1 element 14a)4.
Regarding claim 13, Benedikter discloses a method of modulating a pulsed laser (Title) comprising, providing a laser light source (Figs. 1 or 2); generating a laser beam via the laser light source (Figs. 1 or 2; [0012]-[0014]); focusing the laser beam to a focal point using one or more lenses (Figs. 1 or 
Regarding claim 14, Benedikter further discloses the slot is located on a perimeter of the disk (Fig. 1 element 14a)5. 
Regarding claim 15, Benedikter further discloses the slot is spaced away from a perimeter of the disk (Fig. 1 element 14a)6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikter in view of Chen et al. (CN 101872934 A), hereafter Chen.
Regarding claims 2, 8, and 14, Benedikter further discloses the slot is located on a perimeter of the disk as is outlined above. Benedikter does not explicitly disclose the slot exposed from an edge of the disk as shown in Fig. 2A. However, Chen discloses the slot is located on a perimeter of the disk as is shown in Fig. 2A of this application (Fig. 4 slot in element 105). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Benedikter with the slot is located on a perimeter of the disk as is shown in Fig. 2A of this application as disclosed by Chen, since it has been held that it is obvious to simply substitute of one known element (optical chopper disk with a slot not exposed at the edge disclosed by Benedikter) for another known element (optical chopper disk with a slot exposed at the edge disclosed by Chen) to obtain predictable results (both disks serve identical functions and are used in a similar manner).

s 4, 5, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikter in view of Zhou (US 2004019054 A1), hereafter Zhou.
Regarding claims 4, 10, and 16, Benedikter discloses the slot has a width of about 10 µm. Benedikter does not explicitly disclose the slot has a width of about 20 µm. However, Zhou discloses optimizing the slot width ([0038]). The advantage is to control pulse generation while avoiding sub-pulsing ([0038]). Accordingly, it would have been obvious to modify Benedikter with the slot has a width of about 20 µm, since Zhou discloses optimizing the slot width in order to control pulse generation while avoiding sub-pulsing and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 5, 11, and 17, Benedikter does not explicitly disclose the disk has a diameter of about 1 inch7. However, Zhou discloses optical choppers with a diameter of less than 12 cm, preferably 1.5-4.0 cm for a microchip laser device ([0038]). The advantage is to use the appropriate size disk based on the overall size of the device and the power of the device ([0038]). Accordingly, it would have been obvious to modify Benedikter with the disk has a diameter of about 1 inch, since Zhou discloses optical choppers preferably have a diameter of 1.5-4.0 cm for microchip laser devices with the advantage of using the appropriately sized disk based on the overall size of the device and the power of the device and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 6, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikter in view of Basu (US 20070248137 A1), hereafter Basu.
Regarding claims 6 and 12, Benedikter further discloses maintaining the slot at the focal point ([0012]). Benedikter does not explicitly disclose the motor is configured to translate the disk in a first 
Regarding claim 18, Benedikter does not explicitly disclose translating the disk in a first and a second direction using the motor. However, Basu discloses a disk translation motor to rotate the disk as well as translate the disk in up to three directions ([0089]-[0091]) in order to control the apertures of the disk relative to the beam passing through the disk ([0009]-[0010]; See also Figs. 10A-10B). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to modify Benedikter with translating the disk in a first and a second direction using the motor as disclosed by Basu in order to control the apertures of the disk relative to the beam passing through the disk.
Regarding claim 19, Benedikter further discloses maintaining the slot at the focal point ([0012]). Benedikter does not explicitly disclose aligning the slot in the disk with the focal point of the laser as the disk is rotated about the axis further comprises translating the slot in a first direction or a second direction to intercept the focal point of the laser beam. However, Basu discloses a disk translation motor to rotate the disk as well as translate the disk in up to three directions ([0089]-[0091]) in order to control the apertures of the disk relative to the beam passing through the disk ([0009]-[0010]; See also Figs. 10A-10B). Accordingly, it would have been obvious to a person of ordinary skill in the art to modify .

Claims 6, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikter in view of Sakai et al. (JP 1168211 A), hereafter Sakai.
Regarding claims 6 and 12, Benedikter does not explicitly disclose the motor is configured to translate the disk in a first and a second direction to align the slot in the disk with the focal point of the laser as the disk is rotated about the axis. However, Sakai discloses the motor is configured to translate the disk in a first and a second direction to align the slot in the disk with the focal point of the laser as the disk is rotated about the axis ([0009]). The advantage is to control the pulse time width by controlling the width of the slot at the focal point ([0011]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Benedikter with the motor is configured to translate the disk in a first and a second direction to align the slot in the disk with the focal point of the laser as the disk is rotated about the axis as is disclosed by Sakai in order to control the pulse time width by controlling the width of the slot at the focal point.
Regarding claim 18, Benedikter does not explicitly disclose translating the disk in a first and a second direction using the motor. However, Sakai discloses translating the disk in a first and a second direction using the motor ([0009]). The advantage is to control the pulse time width by controlling the width of the slot at the focal point ([0011]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Benedikter with translating the disk in a first and a second direction using the motor as is disclosed by Sakai in order to control the pulse time width by controlling the width of the slot at the focal point.
Regarding claim 19, Sakai further discloses aligning the slot in the disk with the focal point of the laser as the disk is rotated about the axis further comprises translating the slot in a first direction or a second direction to intercept the focal point of the laser beam ([0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited. See especially US 20100142565A1 disclosing an end pumped fiber laser with an optical chopper placed at the focal point in the cavity. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/04/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office notes that “located on a perimeter of the disk” does not require the slot to be touching the edge of the disk or be open from the edge of the disk. Rather, it requires closer proximity to the edge or “perimeter” than the center. Accordingly, the scope of claims 2 and 3 are different, but significantly overlap. The Office believes applicant is attempting to claim the slot has an opening on the edge of the disk. Please see the rejection of this claim under 35 U.S.C. 103 below for a rejection using that interpretation. 
        2 The Office notes that “the slot is spaced away from a perimeter of the disk” does not require the slot to be closer to the center than the perimeter of the disk. Rather, the claim requires the slot to have some distance from an edge of the disk. Accordingly, the scope of claims 2 and 3 are different, but significantly overlap. 
        3 The Office notes that “located on a perimeter of the disk” does not require the slot to be touching the edge of the disk or be open from the edge of the disk. Rather, it requires closer proximity to the edge or “perimeter” than the center. Accordingly, the scope of claims 8 and 9 are different, but significantly overlap. The Office believes applicant is attempting to claim the slot has an opening on the edge of the disk. Please see the rejection of this claim under 35 U.S.C. 103 below for a rejection using that interpretation. 
        4 The Office notes that “the slot is spaced away from a perimeter of the disk” does not require the slot to be closer to the center than the perimeter of the disk. Rather, the claim requires the slot to have some distance from an edge of the disk. Accordingly, the scope of claims 8 and 9 are different, but significantly overlap. 
        5 The Office notes that “located on a perimeter of the disk” does not require the slot to be touching the edge of the disk or be open from the edge of the disk. Rather, it requires closer proximity to the edge or “perimeter” than the center. Accordingly, the scope of claims 14 and 15 are different, but significantly overlap. The Office believes applicant is attempting to claim the slot has an opening on the edge of the disk. Please see the rejection of this claim under 35 U.S.C. 103 below for a rejection using that interpretation. 
        6 The Office notes that “the slot is spaced away from a perimeter of the disk” does not require the slot to be closer to the center than the perimeter of the disk. Rather, the claim requires the slot to have some distance from an edge of the disk. Accordingly, the scope of claims 14 and 15 are different, but significantly overlap. 
        7 The Office notes that 1 inch is 2.54 cm.